DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 2, 4-11, and 14-22, the cancellation of claims 3, 12, and 13, and the addition of new claims 21 and 22 filed December 23, 2020.
Claim Objections
Claims 1, 7, 11, and 17 are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “a vehicle door having” should be changed to “a vehicle door and having,” in line 16, the phrase “have interface segments” should be changed to “each have interface segments,” and in line 19, the phrase “said first and second retention apertures” should be changed to “said first and second retention apertures, respectively.”
In regards to claims 7 and 17, line 4 of each of the claims, the phrase “at least one” should be changed to “one.”  
In regards to claim 11, line 18, the phrase “have interface segments” should be changed to “each have interface segments,” and in line 21, the phrase “second retention apertures” should be changed to “second retention apertures, respectively.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 7 and 17, the phrase “at least one of a ratchet biasing spring and a pawl biasing spring” suggests that a single extension can support both the ratchet and pawl biasing springs, when it is understood from the specification that each extension supports either the ratchet biasing spring or the pawl biasing spring, not both.  See claim objection above.
Claim 21 recites the limitation "the first and second apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification and claim 11, it is assumed that the “first and second apertures” of claim 21 are meant to refer to the “first and second retention apertures” of claim 11, and will be examined as such.
Claim 22 recites the limitation "the first and second apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification and claim 1, it is assumed that the “first and second apertures” of claim 22 are meant to 
In regards to claims 21 and 22, it is unclear how these claims further limit claims 1 and 11.  Specifically, claims 21 and 22 recite a broader recitation of the first and second clinch nuts being “configured to be retained within” the first and second retention apertures, than the recitations of claims 1 and 11 that recite that the interface segments of the first and second clinch nuts are “fixedly received in said first and second retention apertures.”  Therefore, claims 1 and 11 have already located the first and second clinch nuts to be retained in the first and second retention apertures, respectively, and claims 21 and 22 do not further limit claims 1 and 11.  
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 11, 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon (US Pub. No. 2005/0206172).
12.	In regards to claim 11, Bacon discloses a latch assembly secured to an end face 101 of a vehicle door 116 (end face 101 being associated with the vehicle door), said latch assembly, comprising: a frame plate 5 having a plate segment 8 with first and second retention apertures 11 and 12 (Paragraph 28); a ratchet 2 having a ratchet pivot aperture 53 aligned with said first retention aperture; a pawl 3 having a pawl pivot 

    PNG
    media_image1.png
    852
    634
    media_image1.png
    Greyscale

13.	In regards to claim 15, Bacon discloses the basic claimed invention, wherein the interface segments are in an interference fit with said first and second retention apertures (interference fitted or “closely received,” Paragraph 36).  Although Bacon does not specifically disclose that the interface segments are press-fitted into the interference fit, the examiner would like to point out that this limitation is a process limitation relating to the method or process by which the device is being fabricated.  Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability 
14.	In regards to claim 16, Bacon discloses that said first and second clinch nuts have flanges 83 extending radially outwardly from said post segments, said flanges being configured to overlie respective surfaces of said ratchet and said pawl (overlie or are located above respective surfaces of the ratchet and pawl, Figures 1, 5, 16, and 17).
15.	In regards to claim 20, Bacon discloses that said latch assembly does not include a back plate in addition to said frame plate (the latch assembly includes the frame plate 5 and a mounting bracket 99, but no back plate, Figure 1).
16.	Claim(s) 11 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garwood et al. (US-4756563).
17.	In regards to claims 11 and 21, Garwood et al. discloses a latch assembly secured to ab end face 166 of a vehicle door, said latch assembly comprising: a frame plate 18 having a plate segment (portion at the indicator line of reference character 18, Figure 7) with first and second retention apertures 170; a ratchet 58 having a ratchet pivot aperture aligned with said first retention aperture (circular aperture in the ratchet, Figure 7); a pawl 70 having a pawl pivot aperture aligned with said second retention aperture (circular aperture in pawl, Figure 7); a first clinch nut 24 having a first post segment (end portion of component 24 located within the ratchet pivot aperture, Figures 1, 2, and 7) extending through said ratchet pivot aperture to support said ratchet for 
23.	In regards to claim 15, Garwood et al. discloses the basic claimed invention, wherein the interface segments are in an interference fit with said first and second 
24.	In regards to claim 16, Garwood et al. discloses that said first and second clinch nuts have flanges 38 extending radially outwardly from said post segments, said flanges being configured to overlie respective surfaces of said ratchet and said pawl (Figures 1, 2, and 7).
25.	In regards to claim 17, Garwood et al. discloses that at least one of said first and second clinch nuts further includes an extension (portion behind the flange 38 of clinch nut 28, Figure 7) extending axially from said corresponding flange away from said corresponding one of said first and second post segments, said extension supporting a pawl biasing spring 72 (Figures 1 and 7).
26.	In regards to claim 18, Garwood et al. discloses that each of said first and second clinch nuts further includes said extension (the first clinch nut including an extension at reference character 24, Figure 7, and the second clinch nut including an 
27.	In regards to claim 19, Garwood et al. discloses that said frame plate has a third retention aperture 170 (Figure 7), and further including a third clinch nut 26 having a third post segment (portion that abuts frame plate 18, Figure 7) with a third threaded portion (portion that receives fastener 174, Figure 7 and Col. 2, lines 30-33), and further including a third threaded fastener 174 configured for threaded engagement with said third threaded portion of said third clinch nut for further securing said latch assembly to the vehicle door (Figures 1 and 7).
28.	In regards to claim 20, Garwood et al. discloses that said latch assembly does not include a back plate in addition to said frame plate (Garwood et al. does not include a back plate, but a molded plastic housing member 12, as shown in Figure 7).
Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


31.	Claims 1, 2, 4-10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garwood et al. (US-4756563) in view of Arabia, Jr. et al. (US-6024389).
32.	In regards to claims 1 and 22, Garwood et al. discloses a latch assembly for a vehicle door (door having portion 166), the latch assembly comprising: a frame plate 18 for abutment against a vehicle door (abuts against a wall 166 of the door) and having a plate segment (portion at the indicator line of reference character 18, Figure 7) with first and second retention apertures 170; a ratchet 58 having a ratchet pivot aperture aligned with said first retention aperture (circular aperture in the ratchet, Figure 7); a pawl 70 having a pawl pivot aperture aligned with said second retention aperture (circular aperture in pawl, Figure 7); a first clinch nut 24 having a first post segment (end portion of component 24 located within the ratchet pivot aperture, Figures 1, 2, and 7) extending through said ratchet pivot aperture to support said ratchet for pivotal movement relative to said frame plate (Figures 1, 2, and 7), said first post segment having a first threaded portion (threaded opening for fastener 174, Col. 2, lines  30-33); 

    PNG
    media_image2.png
    674
    1013
    media_image2.png
    Greyscale

33.	In regards to claim 2, Garwood et al. discloses that said first and second post segments have tubular portions with internally threaded apertures forming the first and second threaded portions (Figures 1, 2, and 7 and Col. 2, lines 30-33), said first and second threaded fasteners being configured for threaded receipt within said internally threaded apertures (Figures 1, 2, and 7).
34.	In regards to claim 4, Garwood et al. in view of Arabia, Jr. et al. teaches a shoulder (see Figure 3 of Arabia, Jr. et al. above) extends between each of said first and second post segments and respective ones of said interface segments, said shoulder confronting said plate segment (portion of 16 in Figure 3 of Arabia, Jr. et al.) of said frame plate upon securing the latch assembly to the vehicle door. 
35.	In regards to claim 5, Garwood et al. in view of Arabia, Jr. et al. teaches the basic claimed invention, wherein the interface segments are in an interference fit with 
36.	In regards to claim 6, Garwood et al. discloses that said first and second clinch nuts have flanges 38 extending radially outwardly from said post segments, said flanges being configured to overlie respective surfaces of said ratchet and said pawl (Figures 1, 2, and 7).
37.	In regards to claim 7, Garwood et al. discloses that at least one of said first and second clinch nuts further includes an extension (portion behind the flange 38 of clinch nut 28, Figure 7) extending axially from said corresponding flange away from said corresponding one of said first and second post segments, said extension supporting a pawl biasing spring 72 (Figures 1 and 7).
38.	In regards to claim 8, Garwood et al. discloses that each of said first and second clinch nuts further includes said extension (the first clinch nut including an extension at reference character 24, Figure 7, and the second clinch nut including an 
39.	In regards to claim 9, Garwood et al. discloses that said frame plate has a third retention aperture 170 (Figure 7), and further including a third clinch nut 26 having a third post segment (portion that abuts frame plate 18, Figure 7) with a third threaded portion (portion that receives fastener 174, Figure 7 and Col. 2, lines 30-33), and further including a third threaded fastener 174 configured for threaded engagement with said third threaded portion of said third clinch nut for further securing said latch assembly to the vehicle door (Figures 1 and 7).
40.	In regards to claim 10, Garwood et al. discloses that said latch assembly does not include a back plate in addition to said frame plate (Garwood et al. does not include a back plate, but a molded plastic housing member 12, as shown in Figure 7).
Response to Arguments
41.	Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
42.	In regards to applicant’s remarks concerning claim 3, the limitations of which are now recited in claim 1, and Garwood et al. in view of Arabia, Jr. et al., the examiner respectfully disagrees.  Garwood et al. discloses that the frame plate 18 abuts against a vehicle door (abuts against wall 166 of the door) and that the interface segments are 
43.	Applicant has coupled claim 13 with claim 3 as being rejected with Garwood et al. in view of Arabia, Jr. et al., however, claim 13 was rejected under 35 U.S.C. 102(a)(1) with Garwood et al. alone in the previous office action.  Therefore, the rejections of claims 11 and 15-20 under 35 U.S.C. 102(a)(1) with Garwood et al. set forth in the previous office action are maintained.
44.	Applicant did not provide remarks regarding the rejections of claims 11-13, 15, 16, and 20 under 35 U.S.C. 102(a)(1) with Bacon (US Pub. No. 2005/0206172) set forth in the previous office action, and therefore, since the limitations of previously rejected claims 12 and 13 were incorporated into claim 11, the rejections of claims 11, 15, 16, and 20 under 35 U.S.C. 102(a)(1) with Bacon are maintained.
45.	In regards to applicant’s remarks concerning new claims 21 and 22, applicant is referred to the rejections of these claims under 35 U.S.C. 112(b) and the examiner’s remarks concerning the Arabia, Jr. et al. reference set forth in Paragraph 42 above.
46.	The examiner appreciates applicant’s amendments to the claims, and therefore, except those maintained above, the claim objections and rejections of the claims under 
47.	In light of applicant’s new claims 21 and 22, new rejections under 35 U.S.C. 112(b) of these claims are set forth above.
Conclusion
48.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 22, 2021